Matter of Boyd v Westchester County Dept. of Social Servs. (2017 NY Slip Op 03171)





Matter of Boyd v Westchester County Dept. of Social Servs.


2017 NY Slip Op 03171


Decided on April 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
BETSY BARROS, JJ.


2016-03504
 (Docket No. V-15394-15)

[*1]In the Matter of Johnnie Lee Boyd, Jr., appellant,
vWestchester County Department of Social Services, respondent.


Gloria Marchetti-Bruck, White Plains, NY, for appellant.
Robert F. Meehan, County Attorney, White Plains, NY (James Castro-Blanco and Thomas G. Gardiner of counsel), for respondent.
Theresa M. Daniele, White Plains, NY, attorney for the child.

DECISION & ORDER
Appeal by the maternal uncle from an order of the Family Court, Westchester County (Maria-Alana Recine, Ct. Atty. Ref.), entered March 15, 2016. The order dismissed, without a hearing, his petition for custody or visitation with the subject child.
ORDERED that the order is affirmed, without costs or disbursements.
In an order entered October 28, 2015, the Family Court (Kathie E. Davidson, J.) terminated the mother's parental rights pursuant to Social Services Law § 384-b and freed the subject child for adoption. On or about December 3, 2015, the child's maternal uncle (hereinafter the appellant) commenced this proceeding pursuant to Family Court Act article 6, seeking custody or visitation with the child. The court dismissed the petition without a hearing.
The Family Court properly dismissed the appellant's petition for custody without a hearing, as the appellant's recourse was to seek adoption, and not mere custody, of the subject child (see Matter of McHarris v Administration for Children's Servs., 53 AD3d 660, 660; Matter of Snypes v Administration for Children's Servs., 308 AD2d 593, 593; Matter of Patience B. v Administration for Children's Servs., 306 AD2d 473, 473; Social Services Law § 384-b[11]). Contrary to the appellant's contention, the court also properly dismissed his request for visitation without a hearing (see Matter of McHarris v Administration for Children's Servs., 53 AD3d at 660; Matter of Katrina E., 223 AD2d 363, 363).
The appellant's remaining contentions are without merit.
RIVERA, J.P., AUSTIN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court